July 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  WELLS FARGO BANK, N.A. FKA WELLS FARGO BANK MINNESOTA,
 N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P. MORGAN
 CHASE COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL
 PASS THROUGH CERTIFICATES, SERIES 2003-PMI, ACTING THROUGH
          SERVICER ORIX CAPITAL MARKETS, LLC, Appellant

NO. 14-12-00574-CV                          V.

          MICHAEL B. SMUCK AND EDWIN A. WHITE, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Michael B.
Smuck and Edwin A. White, signed May 10, 2012, was heard on the transcript of
the record. We have inspected the record and find the trial court erred by
rendering a take-nothing judgment. We therefore order the judgment of the court
below REVERSED and RENDER judgment that appellant, Wells Fargo Bank,
N.A. FKA Wells Fargo Bank Minnesota, N.A., as Trustee for the Registered
Holders of J.P. Morgan Chase Commercial Mortgage Securities Corp.,
Commercial Pass Through Certificates, Series 2003-PMI, acting through servicer
ORIX Capital Markets, LLC, recover $10,068,453.49 from appellees, Michael B.
Smuck and Edwin A. White, jointly and severally.
      We order appellees, Michael B. Smuck and Edwin A. White, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.